            Case 3:17-cv-03695-MMC Document 304 Filed 11/16/20 Page 1 of 2




 1   THOMAS R. BURKE (Bar No. 141930)             SIMON J. FRANKEL (Bar No. 171552)
     DAVIS WRIGHT TREMAINE LLP                    Email: sfrankel@cov.com
 2   505 Montgomery Street, Suite 800             ALEXA HANSEN (Bar No. 267271)
     San Francisco, CA 94111                      Email: ahansen@cov.com
 3
     Telephone:(415) 276-6500                     ABIGAIL P. BARNES (Bar No. 313809)
 4   Facsimile: (415) 276-6599                    Email: abarnes@cov.com
     Email: thomasburke@dwt.com                   SEAN HOWELL (Bar No. 315967)
 5                                                Email: showell@cov.com
     AMBIKA K. DORAN (pro hac vice)
                                                  COVINGTON & BURLING LLP
 6   DAVIS WRIGHT TREMAINE LLP
                                                  Salesforce Tower
     920 Fifth Avenue, Suite 3300
                                                  415 Mission Street, Suite 5400
 7   Seattle, WA 98101
                                                  San Francisco, CA 94105
     Telephone:(206) 757-8030
 8                                                Telephone:(415) 591-6000
     Facsimile: (206) 757-7030
                                                  Facsimile: (415) 955-6552
     Email: ambikadoran@dwt.com
 9
     BRENDAN CHARNEY (Bar No. 293378)
10   DAVIS WRIGHT TREMAINE LLP
     865 South Figueroa Street, Suite 2400
11   Los Angeles, CA 90017
12   Telephone:(213) 633-6800
     Facsimile: (213) 633-6899
13   Email:brendancharney@dwt.com

14   Attorneys for Defendants
     REVEAL FROM THE CENTER FOR INVESTIGATIVE
15
     REPORTING; MATT SMITH; and AMY WALTERS
16
                                UNITED STATES DISTRICT COURT
17                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18   PLANET AID, INC., and LISBETH             Case No. 3:17-cv-03695-MMC-JSC
     THOMSEN,
19                                             [PROPOSED] ORDER GRANTING
                                               WITHDRAWAL OF COUNSEL ETHAN
                  Plaintiffs,
20                                             FORREST

21          v.                                 Judge: Hon. Maxine M. Chesney
                                               Date:
22   REVEAL, CENTER FOR INVESTIGATIVE          Time:
     REPORTING, MATT SMITH, and AMY            Location: San Francisco Courthouse
23   WALTERS,                                            Courtroom 7 - 19th Floor
24                                                       450 Golden Gate Avenue
                  Defendants.                            San Francisco, CA 94102
25                                             Action Filed: August 25, 2016
                                               Action Transferred: June 28, 2017
26

27

28
                                                  1
                 [PROPOSED] ORDER GRANTING WITHDRAWAL OF COUNSEL ETHAN FORREST
                                       3:17-cv-03695-MMC-JSC
             Case 3:17-cv-03695-MMC Document 304 Filed 11/16/20 Page 2 of 2




 1

 2          Having considered the Notice by counsel for Defendant Reveal for Center for Investigative
 3   Reporting of the withdrawal of Ethan Forrest as its counsel, and good cause appearing therefore, it is SO
 4   ORDERED.
 5

 6          1RYHPEHU
     DATED: ________________
                                                        __________________________
                                                       ___ _________________________
                                                           __                        __
 7                                                      Honorable
                                                        H
                                                        Ho norable Maxine M. Chesneyy
                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                   [PROPOSED] ORDER GRANTING WITHDRAWAL OF COUNSEL ETHAN FORREST
                                         3:17-cv-03695-MMC-JSC
